         Case 2:20-cv-01936-AC Document 5 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CHRISTIAN GUZMAN,                                  No. 2:20-cv-1936 AC P
11                        Plaintiff,
12            v.                                         ORDER
13    D. JONES, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel.

18          The United States Supreme Court has ruled that district courts lack authority to require

19   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

20   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

21   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

22   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

24   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

25   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

26   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

27   common to most prisoners, such as lack of legal education and limited law library access, do not

28   establish exceptional circumstances that would warrant a request for voluntary assistance of
                                                         1
         Case 2:20-cv-01936-AC Document 5 Filed 09/30/20 Page 2 of 2

 1   counsel. In the present case, the court does not find the required exceptional circumstances.
 2          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 3   counsel (ECF No. 2) is denied.
 4   DATED: September 30, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
